WRIGHT, J.
The words are charged to have been spoken in a discourse with divers people, and in their hearing. The question is one of publication; if published, it is sufficient. In England, it has been held, that if the words are spoken in Welsh iñ a Welsh county, no averment is required that they are understood. The-court will intend they were understood in such case; Stark. on *108Slander, 85. If that is good law, the rule seems equally applicable to German words, spoken in a German county, like this. We hold the question one of publication. After verdict, it will be intended that words spoken in a discourse with divers people, concerning another, with a malicious intent, were uttered in a language understood by those he addressed.
The judgment is affirmed with costs.